Citation Nr: 1047862	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  08-09 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1988 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In February 2010, the Board remanded 
the claim for additional development.


FINDINGS OF FACT

1.  The Veteran's assertions are not credible.

2.  Although the Veteran has asserted that she has a back 
disorder as a result of her active duty and foot problems, the 
persuasive medical evidence of record indicates that her present 
problems are not a result of active duty or other service 
connected disabilities.


CONCLUSION OF LAW

A back disorder was neither incurred in nor aggravated by 
military service or other service-connected disability.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

A letter dated December 2006 satisfied the duty to notify 
provisions as detailed above.  Such notice preceded the adverse 
rating decision on appeal.  Accordingly, no further development 
is required with respect to the duty to notify.

The Board also finds the Veteran has been afforded adequate 
assistance in response to her claim.  The Veteran's service 
treatment records (STRs) are on file.  VA Medical Center 
treatment records have been obtained.  The Veteran was afforded 
the appropriate VA examination.  The Veteran has not identified 
any outstanding evidence, to include medical records, which could 
be obtained to substantiate the claim.  The Board is also unaware 
of any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. Accordingly, 
the Board will address the merits of the claim.

Law and Regulations

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007).  In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis.  Id. at 1376-77; see 
also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

Additionally, disability which is proximately due to, or results 
from, another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Factual Background

The Veteran's service records show that in March 1989, the 
Veteran was treated for a fractured fifth toe after falling down 
stairs.  The Veteran's service treatment records also include 
reports of treatment for fallen arches and, in June 1990, for 
back pain.  The diagnosis given was pyelonephritis/cystitis.  The 
Veteran's April 1991 separation examination reflects a normal 
spine.  On her April 1991 Report of Medical History (RMH), the 
Veteran noted that she did not experience recurrent back pain.  
It was further noted that she was pregnant.

In her November 2006 claim, the Veteran said that she never had 
any trouble with her back or spine prior to her enlistment.  She 
recalled having stiffness and pain in her back approximately one 
year after she entered active duty.  She said she had to lift and 
carry items that were too heavy for her.  She felt that going on 
road marches with a heavy rucksack damaged her back.  She said 
she had pain every day and had to see a chiropractor twice a 
month.

Treatment notes from the Wilkes-Barre VA Medical Center (VAMC) 
dated in January 2007 reflect that the Veteran provided a history 
of arthritis in her lower spine and neck; the Veteran further 
stated that she saw a chiropractor for this whenever she could 
afford it.  Radiology reports revealed reverse curvature of the 
Veteran's cervical spine suggestive of muscle spasm and severe 
narrowing of the L5-S1 intervertebral disc space.  In March 2007, 
the Veteran was again seen for back pain.

In August 2007, the Veteran related that there were several 
occasions while she was on active duty when she complained of 
back pain and was told it was soreness.  She said that she was 
told to take Motrin.  She remarked that the chain of command did 
not encourage soldiers to go to sick call.  She said that her 
fallen arches and broken toe caused back strain.  She remarked 
that her pain was excruciating and service related.  She said 
that she was under pressure from her superiors to not miss work 
and to prove herself as a woman soldier.  She felt she was being 
unfairly looked over.  She said that her daily pain kept her from 
working in her licensed field as a Licensed Practical Nurse.

In March 2008, the Veteran was granted service connection for 
residuals of a fractured fifth left toe and for bilateral fallen 
arches.

Also in March 2008, P.J.R., the Veteran's mother, stated that the 
Veteran complained to her numerous times of backaches after her 
in-service fall.  She said that the Veteran had seen a 
chiropractor to help alleviate her back pain, and she had been 
diagnosed with rheumatoid arthritis in her back.

The Veteran remarked in March 2008 that prior to joining the 
military, her back never hurt.  She reiterated that in early 
1989, she fell down some stairs and broke her toe.  She recalled 
that after that incident, going on road marches while carrying a 
heavy rucksack compounded her problems.  She said that during her 
discharge examination, she told the doctor that her back was 
hurting, and he told her it was because she was pregnant.  She 
said that no X-rays were done because she was pregnant.

In another March 2008 statement, the Veteran reiterated that she 
did not go to sick call while on active duty as soldiers who went 
to sick call were often labeled as "lazy."  She said that she 
was in a battalion where there were only a handful of women, and 
she had to prove herself to the men that she could do her job as 
a woman in a combat unit.  She said that when she fell and broke 
her toe while on active duty, she also landed on her lower back.  
She recalled explaining to the doctor how she fell, but he did 
not look at her back.  She felt that she had a service related 
injury, and because of the pressure put on her by her superiors 
not to miss work and prove herself as a woman soldier, she was 
being unfairly looked over.

On VA fee-basis examination in August 2010, the examiner noted 
that the Veteran took Aleve three or four times a week.  
Otherwise, she was not on any regular schedule of medication for 
her back complaints.  It was noted that the Veteran said she 
started having pain in her back about ten years previously.  For 
a period of time, she regularly saw a chiropractor.  She 
experienced pain with numbness and tingling down her right leg.  
The examiner recorded the Veteran's report of falling down stairs 
in 1989, experiencing low back pain, and a left fifth toe 
fracture.  He also noted the Veteran's report of activities, 
carrying a rucksack, and low back discomfort.  He reviewed the 
service treatment records.

On physical examination, the examiner remarked that the Veteran 
did not exhibit pain behavior.  It was noted that she was easily 
able to get up and down from a chair and up and down from a 
supine position on the examining table.  She was able to walk on 
her heels and toes.  Examination of the back showed no muscle 
spasm or scoliosis.  The Veteran complained of mild tenderness 
with palpation over the lower lumbar midline.  The right and left 
paravertebral muscles were negative to palpation.  There was a 
complaint of some tightness and mild discomfort in the lower 
lumbar region.  A lumbar spine X-ray showed L5-S1 disc space 
degeneration and narrowing.

The examiner remarked that a review of the Veteran's history and 
in-service medical records provided nothing to indicate that the 
Veteran's present problems were a direct result of any injury 
while she was on active duty.  He acknowledged the Veteran's 
report of discomfort in the lower back while in the service but 
opined that those instances were more than likely strains that 
did not require work-up or treatment at the time.  He noted that 
the Veteran had service connection for flat feet but opined that 
there was not any evidence which suggested that her back problem 
had been caused by or aggravated by the flat foot problem.


Analysis

The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally 
involves a 3-step inquiry.  First, the Board must determine 
whether the evidence comes from a "competent" source.  The 
Board must then determine if the evidence is credible, or worthy 
of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) 
(Observing that once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible).  
The third step of this inquiry requires the Board to weigh the 
probative value of the proffered evidence in light of the 
entirety of the record.  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value.  In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); 
see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence"). 

In this case, there is no indication that P.J.R., the Veteran's 
mother, has had any medical training.  As such, her statement is 
considered lay evidence.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.  Lay evidence has been found to be 
competent with regard to a disease with "unique and readily 
identifiable features" that is "capable of lay observation."  
See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning 
varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 
Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 
398 (1995) (flatfeet).  Laypersons have also been found to not be 
competent to provide evidence in more complex medical 
situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(concerning rheumatic fever).  As such, P.J.R.'s statements 
regarding personally observing her daughter in pain are 
considered competent.  However, there is no indication that she 
was actually present at the time her daughter fell down the 
stairs during service; as such, her statements regarding the fall 
do not appear to have been made based on personal observation, 
and as such, are not considered credible and are of low probative 
weight.  Additionally, the Board notes that P.J.R.'s statements 
are contradicted by the Veteran's own indication on her 
April 1991 RMH that she did not experience recurrent back pain.  
The Board finds that the Veteran's April 1991 RMH outweighs 
P.J.R.'s statements, as the RMH is an official document that was 
created by the Veteran at the time the Veteran left active duty, 
and as such, is more likely to be an accurate representation of 
the state of the Veteran's back at the time she left active duty.

Service personnel records show that the Veteran served in the 
medical field while on active duty.  Additionally, she currently 
is employed as an LPN.  As such, she is competent to make medical 
statements.  However, her statements, while competent, are not 
found to be credible, as they are not supported by the other 
evidence of record.  For example, while the Veteran now states 
that she injured her back during a fall down the stairs while on 
active duty, the service treatment records do not document a back 
injury.  The Veteran's in-service accident is documented by a 
March 1989 treatment record.  However, while the treatment record 
clearly indicates that the Veteran received treatment and X-rays 
for a broken toe, no mention of a back injury can be found in the 
March 1989 records.  Additionally, while the Veteran now states 
that her back has hurt since the in-service fall down the stairs, 
the Veteran indicated on her April 1991 RMH that she did not 
experience recurrent back pain.  As the Veteran's present 
statements are not supported by the other evidence of record and 
contradicted by her own indications in the service treatment 
records, the Board finds them to not be credible and of low 
probative weight.  See Cartwright v. Derwinski, 2 Vet. App. 24, 
25 (1991).  Also see Spencer v. West, 13 Vet. App. 376 (2000); 
Sarmiento v. Brown, 7 Vet. App. 80 (1994), overruled on other 
grounds by D'Amico v. West, 209 F 3d 1322 (Fed. Cir. 2000).  The 
Board also notes that personal interest may affect the 
credibility of the evidence.  See Cartwright  at 25 (1991).

As the Veteran's and her mother's statements have been found to 
not be credible, and as the Veteran indicated on her April 1991 
RMH that she did not experience recurrent back pain, the Board 
finds that the weight of the evidence does not support a finding 
of a continuity of symptomatology of the Veteran's back symptoms 
since her active duty.

The Board notes that the first medical documentation of a chronic 
back disorder of record is from January 2007-nearly sixteen 
years after the Veteran left active duty.  The passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability may be considered evidence 
against a claim of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).

The August 2010 VA examination report was prepared by a medical 
doctor and as such constitutes competent medical evidence.  
Within the VA examination report, the doctor discussed the 
service treatment records, the Veteran's assertions, and the 
results of his examination of the Veteran.  Nothing within the 
examination report appears to be contradicted by the service 
treatment records.  The examiner also accounted for the Veteran's 
statements.  For these reasons, the Board finds the August 2010 
VA examination report credible and of greater probative weight 
than the statements offered by the Veteran and her mother.

Significantly, the August 2010 VA opinion constitutes the only 
opinion to address the relationship between the Veteran's current 
back disorder and service as well as the relationship between the 
back disorder and the service-connected foot disorder, and the 
Veteran has not identified, presented, or alluded to the 
existence of a contrary medical opinion- i.e., one that, in fact, 
establishes a relationship between her back disorder and service 
or her service connected foot disorder.

For all the foregoing reasons, the Board finds that the claim for 
service connection for a back disorder must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim 
for service connection, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a back disorder is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


